Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         11-DEC-2019
                                                         01:13 PM



                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


        REGINALD BOTELHO, Petitioner/Claimant-Appellant,

                                 vs.

                 ATLAS RECYCLING CENTER, LLC and
          HAWAII EMPLOYERS’ MUTUAL INSURANCE COMPANY,
        Respondents/Employer/Insurance Carrier/Appellees

                                 and

         SPECIAL COMPENSATION FUND, Respondent/Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(CAAP-XX-XXXXXXX; Case No. AB 2009-334(H)(S) (DCD No. 1-06-00818))

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate

Court of Appeals at the time the application for writ of

certiorari was filed, see Hawaii Revised Statutes § 602-59(a)

(2017); see also Hawaii Rules of Appellate Procedure (HRAP) Rule

36(b)(1) (2016),
         IT IS HEREBY ORDERED that Petitioner/Claimant-

Appellant’s application for writ of certiorari, received

December 5, 2019, is dismissed without prejudice to re-filing

the application pursuant to HRAP Rule 40.1(a) (2017) (“The

application shall be filed within 30 days after the filing of

the intermediate court of appeals’ judgment on appeal or

dismissal order, unless the time for filing the application is

extended in accordance with this Rule.”).

         DATED:   Honolulu, Hawaii, December 11, 2019.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                2